DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Carroll on 06/02/21.
The application has been amended as follows: 
In the claims:
1. (Currently amended) A method comprising:
obtaining a measured amount of fuel consumed by an engine of a powered system and one or more corresponding operating parameters of the engine; 
determining a fuel consumption modeled amount based at least in part on a fuel consumption model of the engine and the one or more operating parameters of the engine, the fuel consumption model associating different amounts of fuel that, when supplied to the engine, generate corresponding designated outputs of the engine; 
determining one or more differentials between the measured amount of fuel that is consumed by the engine and the fuel consumption modeled amount; and 
responsive to the one or more of the differentials exceeding one or more threshold values, changing an amount of fuel supplied to the engine according to the fuel consumption model to obtain a desired output of the engine and changing an operation in addition to changing the amount of fuel [[is]] supplied to the engine.



3. (Original) The method of claim 1, further comprising:
modifying the fuel consumption model based at least in part on one or more of age of the engine, age of a fuel supply system of the powered system, or usage of the engine.  

4. (Currently Amended) The method of claim 1, wherein the powered system is a vehicle, and further comprising:
modifying the fuel consumption model based at least in part on performance metrics of a fleet of vehicles that includes [[a]]the vehicle having the engine.  

5. (Original) The method of claim 1, further comprising, responsive to the one or more differentials exceeding a corresponding designated threshold value of the one or more threshold values:
directing the engine to operate according to a prescribed set of the operating parameters to replicate the operating parameters that were used when the measured amount of fuel consumed differed from the fuel consumption modeled amount;
determining additional fuel consumption by the engine while operating according to the prescribed set of the operating parameters; and
determining whether a differential between the additional fuel consumption and the fuel consumption modeled amount exceeds the corresponding designated threshold value.

6. (Original) The method of claim 1, further comprising generating a notification signal responsive to the one or more differentials exceeding the one or more threshold values.  



8. (Original) The method of claim 1, further comprising one or more of scheduling for movement or moving a vehicle that includes the engine to a designated location responsive to the one or more differentials exceeding the one or more threshold values.  

9. (Canceled)  

10. (Original) The method of claim 1, wherein the powered system is an automobile, a marine vessel, a rail vehicle, mining equipment, construction equipment, agricultural equipment, or an aircraft.  

11. (Currently amended) A system comprising:
one or more processors configured to obtain a measured amount of fuel consumed by an engine of a powered system and one or more corresponding operating parameters of the engine, the one or more processors also configured to determine a fuel consumption modeled amount based at least in part on a fuel consumption model of the engine and the one or more operating parameters of the engine, the fuel consumption model associating different amounts of fuel that, when supplied to the engine, generate corresponding designated outputs of the engine, 
the one or more processors also configured to determine one or more differentials between the measured amount of fuel that is consumed by the engine and the fuel consumption modeled amount, the one or more processors also configured to, responsive to the one or more of the differentials exceeding one or more threshold values, perform one or more of: 
identifying of one or more components of the powered system that contribute or cause the one or more differentials, or 4WAB/P/17813/US/ORG1 (552-0566US1) 
changing an amount of fuel supplied to the engine according to the fuel consumption model to obtain a desired output of the engine, 
s [[a]]the vehicle having the engine.

12. (Original) The system of claim 11, wherein the one or more processors also are configured to identify the one or more components for one or more of repair, inspection, or replacement based on the one or more differentials and one or more of the operating parameters.  

13. (Original) The system of claim 11, wherein the one or more processors are configured to modify the fuel consumption model based at least in part on one or more of age of the engine, age of a fuel supply system of the powered system, or usage of the engine.  

14. (Canceled)  

15. (Original) The system of claim 11, wherein the one or more processors are configured to, responsive to the one or more differentials exceeding a corresponding designated threshold value of the one or more threshold values, direct the engine to operate according to a prescribed set of the operating parameters to replicate the operating parameters that were used when the measured amount of fuel consumed differed from the fuel consumption modeled amount, determine additional fuel consumption by the engine while operating according to the prescribed set of the operating parameters, and determine whether a differential between the additional fuel consumption and the fuel consumption modeled amount exceeds the corresponding designated threshold value.

16. (Currently amended) A system comprising:
one or more processors configured to determine how much fuel is consumed by an engine to provide a selected engine output and while operating under an operating condition, the one or more processors also configured to determine a modeled amount of fuel that should have been consumed by the engine to produce the selected engine output while operating under the operating condition, the one 
wherein the control signal is configured to change how much fuel is supplied to the engine, and the one or more processors also are configured to change an operation of [[the]]a powered system that includes the engine in addition to changing how much fuel is supplied to the engine based on the difference between how much fuel is consumed and the modeled amount of fuel.

17. (Currently amended) The system of claim 16, wherein the control signal one or more of: identifies a component of [[a]]the powered system that includes the engine for repair or changes how much fuel is supplied to the engine.

18. (Canceled)

19. (Currently Amended) The system of claim [[18]]16, wherein the operation that is changed includes reducing an operating temperature of the powered system that includes the engine.

20. (Currently Amended) The system of claim [[18]]16, wherein the operation that is changed includes changing a route being traveled by a vehicle that includes the engine.

21. (Currently Amended) The system of claim [[18]]16, wherein the operation that is changed includes changing a state of a switch at an intersection between routes so that a vehicle that includes the engine moves from a first route to a second route.

Allowable Subject Matter
Claims 1-8, 10-13, 15-17 and 19-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, MULDAL (US 2019/0032509) is considered to be the closest prior art of record.
Regarding claim 1, MULDAL discloses a method comprising: 
obtaining a measured amount of fuel consumed by an engine (0065 lines 5-6) of a powered system and one or more corresponding operating parameters of the engine (0065 lines 4-5); 
determining a fuel consumption modeled amount (0065 line 3) based at least in part on a fuel consumption model of the engine (0065 line 5) and the one or more operating parameters of the engine (0065 lines 4-5), the fuel consumption model associating different amounts of fuel (claim 8 lines 2-3) that, when supplied to the engine, generate corresponding designated outputs (e.g. shaft speed, claim 9 lines 6-7) of the engine; 
determining one or more differentials between the measured amount of fuel and the fuel consumption modeled amount (implied “differs,” 0067 line 1).
The prior art fails to teach or render obvious the claim limitation “responsive to the one or more of the differentials exceeding one or more threshold values, changing an amount of fuel supplied to the engine according to the fuel consumption model to obtain a desired output of the engine and changing an operation in addition to changing how much fuel is supplied to the engine” in the manner defined in the instant amended claim 1.
Regarding claim 11, MULDAL discloses a system comprising: 
one or more processors (0086 line 7) configured to obtain a measured amount of fuel consumed by an engine (0065 lines 5-6) of a powered system and one or more corresponding operating parameters of the engine (0065 lines 4-5), the one or more processors also configured to determine a fuel consumption modeled amount (0065 line 3) based at least in part on a fuel consumption model of the engine (0065 line 5) and the one or more operating parameters of the engine (0065 lines 4-5), the fuel consumption model associating different amounts of fuel (claim 8 lines 2-3) that, when supplied to the engine, generate corresponding designated outputs (e.g. shaft speed, claim 9 lines 6 7) of the engine, 
the one or more processors also configured to determine one or more differentials between the measured amount of fuel that is consumed by the engine and the fuel consumption modeled amount 
identifying one or more components (probable location, claim 2; e.g. 0019 lines 5-7) of the powered system that contribute or cause the one or more differentials (claim 2)
changing an amount of fuel supplied to the engine according to the fuel consumption model to obtain a desired output of the engine (optional limitation),
	wherein the powered system is a vehicle (aircraft, 0035 line 3).
The prior art fails to teach or render obvious the claim limitation “the one or more processors are configured to modify the fuel consumption model based at least in part on performance metrics of a fleet of vehicles than include the vehicle having the engine” in the manner defined in the instant amended claim 11.
Regarding claims 16, JOHNSON (US 7,739,004) and VOLPONI (US 2017/0146976) are considered to be the closest prior art of record.
JOHNSON discloses a system comprising: 
determining how much fuel is consumed by an engine (FFActual, Fig. 12; col. 10 lines 2-3) to provide a selected engine output (implicitly a pilot or computer selects engine thrust) and while operating under an operating condition (S206; col. 9 lines 61 - col. 10 line 2), 
determining a modeled amount of fuel (S204; FFPredicted) that should have been consumed by the engine to produce the selected engine output while operating under the operating condition (S206 is an input to S204), 
based on a difference between how much fuel is consumed by the engine and the modeled amount of fuel (FFActual - FFPredicted), generate a control signal to control the engine or another component of the system (display 10, see col. 2 lines 21-24 where an alert on the display is generated if the difference between measured and predicted fuel flow rate exceeds a threshold).
VOLPONI teaches a method for fault detection in an aircraft performed on a processor (0023 lines 4-8).


.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747